69 So. 3d 400 (2011)
Marshall Neil DANIELS and Penny Daniels, Appellants,
v.
Arthur CARLSON, Appellee.
No. 1D11-3836.
District Court of Appeal of Florida, First District.
September 16, 2011.
Patrick R. Frank of H. Richard Bisbee, P.A., Tallahassee, for Appellants.
No appearance for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 8, 2011, the Court has determined that claims disposed of by the lower tribunal in the order on appeal are inextricably intertwined with those claims left pending. Therefore, the July 20, 2011, Final Judgment of Foreclosure and Reformation of Instrument does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is hereby dismissed as premature.
DISMISSED.
BENTON, C.J., HAWKES, and ROWE, JJ., concur.